Citation Nr: 0800944	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-41 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for mono-articular 
arthritis of the left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an initial rating higher than 10 percent 
for generalized arthritis of the right knee.

3.  Entitlement to an initial rating higher than 10 percent 
for generalized arthritis of the left hip.

4.  Entitlement to an initial rating higher than 10 percent 
for generalized arthritis of the right hip.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1975 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2004 and October 2005 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In March 2004, the RO denied the veteran's 
claim for an increased rating for a left knee disability.  
Later that month, he filed a notice of disagreement (NOD) and 
claims for service connection for right knee and bilateral 
hip disabilities.  

In August 2005, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  In October 2005, the RO 
granted service connection for arthritis of the right knee 
and bilateral hips, secondary to his left knee disability, 
and assigned 10 percent ratings for each joint.  He appealed 
the initial ratings assigned.  

In July 2006, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.  In December 2006, the Board remanded the claims to 
the Appeals Management Center (AMC) for additional 
development.




FINDINGS OF FACT

1.  X-rays confirm the veteran has arthritis in his left 
knee; at worst, flexion has been limited to 80 degrees 
(active flexion) with pain throughout the range of motion, 
but without consistent evidence of limitation of extension. 

2.  X-rays confirm the veteran also has arthritis in his 
right knee; at worst, flexion has been limited to 75 degrees 
with pain throughout the range of motion, but without 
limitation of extension.  

3.  Magnetic resonance imaging (MRI) confirms the veteran 
also has a tear of the medial meniscus in the left and right 
knees, but anterior and posterior cruciate ligaments are 
intact; in October 2003, a physical therapist noted minimal 
increased medial/lateral ligamentous laxity in the left knee 
when compared to the right, but there is no recurrent 
subluxation or lateral instability.

4.  X-rays confirm the veteran has arthritis in his left hip; 
at worst, flexion has been limited to 50 degrees with pain 
beginning at 40 degrees, abduction has been limited to 25 
degrees (active) and 40 degrees (passive).  

5.  X-rays confirm the veteran has arthritis in his right 
hip; at worst, flexion has been limited to 50 degrees 
(active) with pain beginning at 40 degrees; abduction has 
been limited to 30 degrees (active) and 40 degrees (passive) 
with pain beginning at 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for arthritis of the left  knee.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5260 (2007).

2.  The criteria are not met for an initial rating higher 
than 10 percent for arthritis of the right knee.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5260 (2007).

3.  The criteria are not met for an initial rating higher 
than 10 percent for arthritis of the left hip.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5252, 5253 (2007).

4.  The criteria are not met for an initial rating higher 
than 10 percent for arthritis of the right hip.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5252, 5253.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

With regard to the veteran's right knee and bilateral hip 
disabilities, these issues arise from disagreement with the 
initial evaluations following the grant of service 
connection.  The courts have held that once service 
connection is granted, the claim is substantiated; additional 
VCAA notice is not required with regard to downstream 
questions such as the initial evaluation and any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

With regard to the veteran's claim for an increased rating 
for a left knee disability, the RO sent VCAA notice letters 
to him in January 2004 and December 2006.  The letters 
provided him with notice of the evidence necessary to support 
his claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The letters 
satisfied the first three notice requirements outlined in 38 
C.F.R. § 3.159(b)(1) and Pelegrini II, but did not include 
the specific language of the fourth element.  

Although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The letters requested that he provide or identify 
any evidence supporting his claim and specifically outlined 
the necessary evidence; it also told him that he was 
responsible for ensuring that VA received such evidence.  
Therefore, the absence of this specific language in the VCAA 
letters did not prejudice him, and thus, this notice defect 
is harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

The December 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in January 2004, 
prior to the RO's initial decision in March 2004.  There was 
a timing deficiency with regard to the December 2006 notice.  
The timing deficiency was cured, however, by readjudication 
of the claim in an August 2007 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In developing his claims, VA obtained the veteran's service 
treatment records, VA treatment records, and his records from 
the Social Security Administration (SSA).  In addition, VA 
examinations were provided in February 2004, September 2005, 
and January 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

When a veteran timely appeals the rating initially assigned 
for his disability, VA must consider whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
This applies to the veteran's claims for higher initial 
ratings for his right knee and bilateral hip disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
This applies to the veteran's claim for an increased rating 
for his left knee disability.  Although a rating specialist 
is directed to review the recorded history of a disability in 
order to make a more accurate evaluation, see 38 C.F.R. § 
4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma is 
rated as degenerative arthritis under DC 5003.  Degenerative 
or osteoarthritis, when established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  


Evaluation of the Left and Right Knee Disabilities

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees-20 percent; 45 degrees-10 percent; 
and 60 degrees-0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees-40 percent; 20 degrees-30 percent; 
15 degrees-20 percent; 10 degrees-10 percent; and 5 degrees-0 
percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).

The veteran's left and right knee disabilities are rated as 
10 percent disabling based on limitation of flexion under DC 
5260.  To warrant higher 20 percent ratings, the evidence 
must show flexion limited to 30 degrees or less.

The evidence indicates the veteran has complained of pain, 
limitation of motion, stiffness, and swelling in his knees.  
He has also stated that he has difficulty going up and down 
stairs, and standing or walking for prolonged periods of 
times.  He wears braces on both knees and walks with the 
assistance of a cane.  X-rays have confirmed he has 
osteoarthritis in both knees.  MRIs taken in January 2007 
also confirmed he has tears in the medial meniscus of both 
knees.  The VA examiners have opined that the arthritis in 
his right knee is due to a combination of an antalgic gait 
caused by his service-connected left knee disability and 
morbid obesity (the veteran is 5 foot, 7 inches tall and 
weighs over 300 pounds).  The veteran's bilateral knee 
disability has been treated with physical therapy, pain 
medication, and steroid injections.

The report of the February 2004 VA examination indicates 
flexion of the veteran's left knee was to 105 degrees and the 
right knee was to 110 degrees.  

The report of the September 2005 VA examination indicates 
active flexion of the veteran's left knee was to 100 degrees 
with pain at the endpoint.  Passive flexion of the left knee 
was to 110 degrees with pain beginning at 100 degrees.  With 
repetitive testing, flexion was limited to 90 degrees.  
Active flexion of the right knee was to 120 degrees with pain 
beginning at 100 degrees.  Passive flexion of the right knee 
was to 125 degrees with pain beginning at 100 degrees.  With 
repetitive testing, flexion was limited to 100 degrees.  

The report of the January 2007 VA examination indicates 
active flexion of the veteran's left knee was to 80 degrees 
with pain beginning at 0 degrees.  Passive flexion of the 
left knee was to 110 degrees with pain beginning at 20 
degrees.  Active flexion of the right knee was to 75 degrees 
with pain beginning at 0 degrees.  Passive flexion of the 
right knee was to 110 degrees with pain beginning at 20 
degrees.  The veteran did not feel capable of repetitive 
testing, so this was not done.  

In sum, at worst, the left knee was limited to 80 degrees and 
his right knee was limited to 75 degrees of flexion, which is 
equivalent to noncompensable ratings under DC 5260.  When 
considering his overall disability picture, 10 percent 
ratings are adequate to compensate him for additional 
limitation due to pain and fatigue with repetitive motion.

The Board has considered whether separate ratings are 
warranted for limitation of extension under DC 5261 or 
recurrent subluxation or lateral instability under DC 5257, 
but finds that they are not.  With regard to the veteran's 
right knee, the evidence has not shown any limitation of 
extension.  With regard to the left knee, the February 2004 
VA examiner noted that extension of the left knee was limited 
to 5 degrees.  More recent VA examinations, in September 2005 
and January 2007, indicate that he has had full range of 
extension to 0 degrees.  Because the evidence has not 
consistently shown limitation of extension in the left knee 
and because the weight of the evidence indicates that he does 
not, the Board finds that a separate rating is not warranted.

At the July 2006 hearing, the veteran complained that his 
knees gave way on occasion (Hearing Transcript, pg. 8).  He 
wears braces on both his knees and walks with a cane.  An 
October 2003 VA physical therapy record notes that he had a 
minimal increase in medial/lateral ligamentous laxity in the 
left knee when compared to the right knee.  The evidence has 
not shown any objective signs of recurrent subluxation or 
lateral instability.  The February 2004 VA examiner found no 
evidence of instability; Lachman's test and varus and valgus 
stress tests were negative.  The September 2005 and January 
2007 VA examiners also found no evidence of instability.  The 
January 2007 MRIs revealed medial meniscus tears in both 
knees and osteoarthritis, but the anterior and posterior 
cruciate ligaments were intact.  When considering the 
veteran's overall disability picture, the objective medical 
evidence does not indicate that separate ratings are 
warranted for recurrent subluxation or lateral instability in 
the knees.

For these reasons and bases, the claims for increased ratings 
for left and right knee disabilities must be denied because 
the preponderance of the evidence is against the claims-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


Evaluation of the Left and Right Hip Disabilities

Limited range of motion of the hip is evaluated using the 
criteria under DC 5251 (for extension) and DC 5252 (for 
flexion).  In addition, DC 5253 provides criteria for 
evaluating limitation of abduction, adduction, and rotation.  
38 C.F.R. § 4.71a.

Under DC 5251, extension limited to 5 degrees warrants a 10 
percent rating.  This is the maximum rating for limitation of 
extension.  

Under DC 5252, flexion limited to 45 degrees warrants a 10 
percent rating; 30 degrees-20 percent; 20 degrees-30 percent; 
and 10 degrees-40 percent.

Under DC 5253, abduction limited to 10 degrees warrants a 20 
percent rating; adduction limited so that the individual 
cannot cross his or her legs warrants a 10 percent rating; 
and rotation limited so the individual cannot toe-out more 
than 15 degrees warrants a 10 percent rating.

Normal range of motion for the hip is from 0 degrees of 
extension to 125 degrees of flexion, and abduction from 0 to 
45 degrees.  See 38 C.F.R. § 4.71, Plate II (2007).

The RO assigned 10 percent initial ratings for the veteran's 
hips based on limitation of flexion under DC 5252.  To 
warrant higher 20 percent ratings, the evidence must show 
flexion limited to 30 degrees or less, or abduction limited 
to 10 degrees or less.  

The evidence indicates the veteran has complained of pain and 
stiffness in his hips.  He has stated that he has difficulty 
standing or walking for prolonged periods of time.  September 
2005 X-rays revealed mild nonspecific arthritic changes.  
January 2007 X-rays did not confirm arthritis.  

The report of the September 2005 VA examination contains 
conflicting range of motion measurements for flexion of the 
veteran's right hip and none for the left hip.  The first 
measurement for the right hip indicates active flexion was 
limited to 60 degrees with pain beginning at 45 degrees.  
Passive flexion was to 70 degrees with pain beginning at 45 
degrees.  With repetitive testing, flexion was limited to 30 
degrees.  The second measurement for the right hip indicates 
active flexion was limited to 70 degrees with pain beginning 
at 45 degrees.  Passive flexion was limited to 75 degrees 
with pain beginning at 45 degrees.  With repetitive testing, 
flexion was limited to 60 degrees.  

Abduction of the left hip was limited to 20 degrees (active 
and passive) with pain at the endpoint.  There was no 
additional limitation of motion with repetitive testing.  
Abduction of the right hip was limited to 20 degrees (active 
and passive) with pain at the endpoint.  With repetitive 
testing, abduction was limited to 15 degrees.  

The report of the January 2007 VA examination indicates 
active flexion of the veteran's left and right hip was to 50 
degrees with pain beginning at 40 degrees.  Passive flexion 
was to 90 degrees with pain beginning at 40 degrees.  
Repetitive testing was not done because the veteran did not 
feel he was able.  

Active abduction of the veteran's left hip was to 25 degrees 
with pain beginning at 10 degrees.  Active abduction of the 
right hip was to 30 degrees with pain beginning at 10 
degrees.  Passive abduction of both hips was to 40 degrees 
with pain beginning at 10 degrees.  Repetitive testing was 
not done because the veteran did not feel he was able.  

With regard to the veteran's left hip, the January 2007 range 
of motion studies are equivalent to a noncompensable rating 
under DC 5252.  At worst, flexion was limited to 50 degrees 
and this was against gravity, meaning active range of motion 
as opposed to passive, which was only limited to 90 degrees.  
Abduction was only limited to 25 degrees against gravity, so 
a higher 20 percent rating is not warranted under DC 5253.  
When considering his overall disability picture for the left 
hip, a 10 percent rating is adequate to compensate him for 
any additional functional limitation due to pain and fatigue.

With regard to the veteran's right hip, as mentioned, the 
report of the September 2005 range of motion studies provides 
conflicting results.  Regardless, with either measurement, 
active and passive flexion was not limited to 30 degrees or 
less, so a higher 20 percent rating is not warranted based on 
these measurements.  It is noted that with repetitive testing 
the first measurement indicated flexion was limited to 30 
degrees, which is equivalent to a 20 percent rating.  
According to the second measurement, however, flexion was 
only limited to 60 degrees, which is equivalent to a 
noncompensable rating.  Turning to the January 2007 range of 
motion studies for clarification, active and passive flexion 
was not limited to 30 degrees or less and painful motion did 
not begin until 40 degrees.  So even when factoring in 
painful motion, the overall disability picture is not 
equivalent to a 20 percent rating.  The 10 percent rating is 
adequate to compensate him for any additional functional 
impairment due to painful motion and fatigue.  

For these reasons and bases, the claims for higher initial 
ratings for the left and right hip disabilities must be 
denied because the preponderance of the evidence is against 
the claims-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




Extraschedular Consideration

The evidence indicates the veteran stopped working in August 
2003.  A March 2004 disability determination by the SSA 
indicates the veteran was found to be disabled since August 
2003.  The primary diagnosis was degenerative arthritis of 
the knees and the secondary diagnosis was morbid obesity.  VA 
is not bound by the findings of disability and /or 
unemployability made by other agencies, including the SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The 
SSA physician found that the veteran could occasionally lift 
20 pounds, frequently lift 10 pounds, stand or walk for 6 
hours in an 8-hour work day, and sit for 6 hours in an 8-hour 
workday.  The physician said the veteran was unable to push 
or pull in his lower extremities.  The residual functional 
capacity (RFC) was light, meaning he could do light work.  

The January 2007 VA examiner opined that the veteran could to 
light to moderate physical and sedentary employment.  The 
doctor also stated that his functional limitation was mostly 
due to morbid obesity.  Overall, these findings are not 
indicative of marked interference with employment.  
Furthermore, the evidence does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for extraschedular ratings under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand 
these claims for consideration of extraschedular ratings.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to an increased rating for a left knee disability 
is denied.

Entitlement to a higher initial rating for a right knee 
disability is denied.

Entitlement to a higher initial rating for a left hip 
disability is denied.  

Entitlement to a higher initial rating for a right hip 
disability is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


